Citation Nr: 1402395	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-29 550	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease, claimed as due to herbicide exposure.

3.  Entitlement to service connection for basal cell carcinoma, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in October 2011.  A transcript of the hearing is included in the record.  

The Board has reviewed all evidence of record, including that found on Virtual VA.

The issue of entitlement to service connection for basal cell carcinoma and prostate cancer, claimed as due to herbicide exposure, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Coronary artery disease has not been shown to be etiologically related to active duty service on a direct or presumptive basis.  


CONCLUSION OF LAW

Coronary artery disease was not incurred or aggravated during active service and the incurrence or aggravation of coronary artery disease during active service may not be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.13. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2010 letter issued prior to the July 2011 rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection for prostate cancer, coronary artery disease, and basal cell carcinoma, all claimed as due to herbicide exposure.  The April 2010 letter satisfied all elements required by 38 C.F.R. § 3.159(b), as well as those elements required by Dingess. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, all identified, authorized, and available private treatment records, and statements from the Veteran and his representative.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.
. 
The Veteran contends that service connection is warranted for coronary artery disease on the basis that he was exposed to herbicides off shore of Vietnam.  The record does not show that he was exposed to herbicides in service, and there is no other evidence indicating that coronary artery disease may be related to service.  There is no evidence of heart disease in service, a continuity of symptomatology or a medical opinion indicating current heart disease may be related to service.  Accordingly, a VA examination is not warranted. 

In a December 2011 statement, the Veteran's representative argued that VA failed in its duty to assist because it failed to obtain all the deck logs from the timeframe that the Veteran was in or around the Coastal Waters of Vietnam.  A review of the record, however, reveals that the RO contacted the Veteran in July 2010 in order to obtain specific timeframes with which to conduct its research.  The Veteran stated that he could not recall the timeframes and informed the RO that he was considering hiring a private agency that would research the deck logs on his behalf.  The Board notes that, while the VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  More importantly, the record does include deck logs that are consistent with the Veteran's reports; and it does not appear that additional deck logs could aid the Veteran in substantiating the claim, since there is no contention that he stepped onshore in Vietnam or was on other than coastal waters (albeit there are contentions that such service should be considered as inland).  

The RO has complied with its duties under M21-1, by including in the record service department findings with regard to herbicide exposure on ships serving off shore of Vietnam.

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

Analysis

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular-renal disease, be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

There is a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  As prostate cancer and coronary artery disease are among the list of diseases that will be presumptively service connected if the Veteran was exposed to herbicides during active service, they will be service-connected where the evidence establishes herbicide exposure even where there is no evidence of such disabilities during service or any applicable presumptive period thereafter.  See 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period). 

The Veteran asserts that his coronary artery disease is a result of his exposure to Agent Orange while he was aboard the U.S.S. Tappahannock during the Vietnam War.  The Veteran does not assert nor does the evidence otherwise show that he set foot on land in Vietnam.  The Veteran and his representative contend that the USS Tappahannock was tethered to land at Nha Trang Harbor while involved in refueling operations, and therefore, the Veteran should be considered to be on land by proxy.  Alternatively, the Veteran argues that the ship anchored in or near Nha Trang harbor, and that it was close enough to shore and the water shallow enough to be considered "brown water" as opposed to the deeper "blue water."  The Veteran also submitted an internet article which lists Nha Trang as an Agent Orange "hot spot", as well as photos demonstrating the shallow depth of Nha Trang Harbor.  

"Inland waterways" are not defined in VA regulations; however, the United States Court of Appeals for the Federal Circuit has upheld a determination that a Veteran who served in Vietnamese coastal waters had not "served in the Republic of Vietnam," for purposes of the presumptive provisions of the Agent Orange Act.  Haas v. Peake, 525 F.3d at 1193.

The Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, § 1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that paragraph of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated July 2013).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Nha Trang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  The Veteran has been informed of these manual provisions.

Service personnel records confirm that the Veteran served aboard the USS Tappahannock (AO 43).  The National Personnel Records Center (NPRC), in a April 2010 response to the RO's inquiry, indicated that the Veteran served aboard the USS Tappahannock while in the official waters of the Republic of Vietnam during the following periods: December 26, 1966 through June 17, 1967, March 28, 1968 through April 5, 1968, April 29, 1968 through May 9, 1968, and June 22, 1968 through June 30 1968.  

The ships logs confirm that the USS Tappahannock repeatedly anchored in an open deep water harbor or port (Nha Trang).  There is no evidence, however, that the USS Tappahannock operated in the inland waterways of Vietnam.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated July 2013).  There is also no evidence the USS Tappahannock docked to a shore or pier or that the Veteran went ashore in Vietnam.  

The Veteran's DD-214 shows a Vietnam Service Medal (VSM).  The medal is commendable, but not indicative of actual service on the landmass of Vietnam or inland waterways.  See Haas, supra.  In addition, the service treatment records are devoid of any notations of service in Vietnam.

The Veteran has pointed out that his ship served in shallow waters near a location where herbicides were stored and used; but the fact remains that he was not on inland waters, and is thus not entitled to the presumption of exposure accorded Veterans who served on land or the inland waterways of Vietnam.

While exposure to herbicides may not be presumed, the Board has considered whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  The Veteran testified at the DRO Hearing in October 2011, that the U.S.S. Tappahannock was sprayed on both sides while he was onboard at Nha Trang Harbor.  Again, the Veteran is competent to describe his service and there is no evidence that he is not credible in this regard.  Dalton, 21 Vet. App. 23, at 38.  The Veteran lacks the expertise to say that any particular exposure in-service actually consisted of a listed herbicide.  He has not, in fact, provided any specific reports in this regard.  While competent to report an episode of being sprayed, he did not report any knowledge that the spray involved an herbicide.  The service department has not been able to confirm that there was any exposure to tactical herbicides for any ships off the coast of Vietnam.  The statements are speculative at best, as there is no showing of any evidence establishing exposure.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.  Thus, the Board finds that the Veteran is not competent to assert that he was exposed to Agent Orange, or any other herbicide, during service and his statements are of no probative value. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stef v. Nicolson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The record shows current findings of coronary artery disease.  Hence, the Veteran satisfies the requirement that there be a current disability.  The Veteran has not reported any pertinent symptoms or injury (other than the unsubstantiated exposure to herbicides) in service.  There is no other evidence in support of these elements of the claim.  He has also not reported a continuity of symptomatology.  

There is no competent evidence otherwise linking the current coronary artery disease to service.  See 38 C.F.R. § 3.159(b).  Hence, the claim must fail because the evidence is against finding an inservice disease or injury in service or a link between the current disability and service.  As such, the preponderance of the evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for coronary artery disease, claimed as due to herbicide exposure, is denied.



REMAND

Private treatment records show notations of the Veteran's history with skin cancers.  However, the records do not show that the Veteran is currently being treated for such.  Records from the Avera North Central Kidney Institute, dated July 2009, indicate that the Veteran follows with a dermatologist every three months.  Additionally, in his September 2013 Statement in Support of Claim, the Veteran stated that he continues to see his dermatologist, Dr. Daffer, at the Midlands Clinic in Dakota Dunes, South Dakota; and receive treatment for prostate cancer residuals from a urology specialist.  VA has a duty to seek relevant records of treatment for the claimed disabilities.  38 U.S.C.A. § 5103A(b)-(c).  

Accordingly, the case is remanded for the following actions:

1.  Ask the Veteran to authorize VA to obtain the treatment records from Dr. Daffer; his private urologist for prostate cancer residuals; and from Avera since May 2010; and any other treatment provider who might hold records relevant to the Veteran's basal cell carcinoma or prostate cancer claims.  If the Veteran does not provide authorization, tell him that he should obtain the records and submit them to VA himself.

Inform the Veteran of any requested records that cannot be obtained, of the efforts made to obtain the records, and of the further actions that will be taken. 

2.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

3.  If the issue remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


